DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because it is believed that “81.0” should be changed to “18.0” in the lower right portion of Figure 6.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
In paragraph [0019], 9th line, replace “13” with “11” after “launder”.
In paragraph [0019], last line, replace “13” with “11” after “launder”.
In paragraph [0020], 7th line, replace “13” with “11” after “launder”.
In paragraph [0028], 2nd line, replace “lauder” with “launder”.
In paragraph [0046], 6th line, delete “046” before “An”.
In paragraph [0046], 6th line, replace “103” with “102” after “apparatus”.
In paragraph [0048], 4th line, replace “103” with “102” after “apparatus”.
In paragraph [0053], 5th line, replace “53” with “54” after “pool unit”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2013-048225 A, of which a complete copy of the Japanese document with an English abstract was provided with the Information Disclosure Statement dated December 7, 2021, and of which a machine translation is provided with this Office Action.
Regarding independent claim 1, JP ‘225 discloses a method of manufacturing a wire rod by continuous cast rolling (abstract; pages 1-3 of translation; and Figure 1), in which the method comprising the following steps:
providing a molten metal made of a master material (copper);
feeding the molten metal into a mold of a continuous casting machine (30);
continuously feeding an additive element to the molten metal in the mold to mix the additive element with the molten metal in the mold; and
continuously casting the molten metal mixed with the additive element in the mold to form a cast material (abstract; and page 3 of translation).
Regarding claims 2 and 3, one of the additive elements (including Mg, Ca, Sr, Ba, Zr, Ti, and rare earth elements) to be used is magnesium (Mg), which has a higher activity to oxygen than the master material of copper (see page 3 of translation).
Regarding claim 4, the additive element can be a linear material (wire/rod) that is continuously fed to the molten metal in the mold from a feeding nozzle (22) arranged between the mold and a tundish (20) that stores the molten metal (abstract; page 3 of translation; and Figure 1).
Regarding claim 5, at least one of the additive elements can be selected to be fed into the molten metal and continuously fed into the mold of the continuous casting machine (30), including one of the additive elements (magnesium) that has a higher activity to oxygen than either or both of the master material (copper) or another different additive element (abstract; and page 3 of translation).
Regarding claims 6 and 7, JP ‘225 discloses an apparatus of manufacturing a wire rod by continuous cast rolling (abstract; pages 1-3 of translation; and Figure 1), in which the apparatus comprises the following structural features:
a tundish (20) that stores a molten metal;
a mold of a continuous casting machine (30) for use in continuously casting the molten metal fed from the tundish (20); and
an additive-element feeding unit (21) comprising a nozzle that is operable for continuously feeding additive elements to a feeding port of the mold of the continuous casting machine (30), inclusive of a linear material (wire/rod), as shown in Figure 1.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicants' disclosure.  The Hill, Obinata et al., Bienvenu et al., and Hensley et al. references are also cited in PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P KERNS whose telephone number is (571)272-1178. The examiner can normally be reached Monday-Friday 8am-430pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571)272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEVIN P KERNS/Primary Examiner, Art Unit 1735                                                                                                                                                                                                        August 10, 2022